              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:18-CV-3117

vs.
                                                         ORDER
LARAE SCHUNK, individually, and
as Personal Representative of the
Estates of Clayton C. Heinrich and
Leona J. Heinrich, et al.,

                  Defendants.


      IT IS ORDERED:


      1.   The United States' Unopposed Motion for Entry of Judgment
           (filing 13) is granted.


      2.   The United States holds valid federal tax liens that attach
           to the real property located at 102 West Lancaster Street,
           Blue Hill, Nebraska, more particularly described as:


                 The South Twenty-seven feet (S27') of Lot Two
                 (2) and all of Lots Three (3), Four (4), Five (5),
                 Six (6) and Seven (7 ), Block Five (5), Grussell's
                 Subdivision of Rohrer's Addition to Blue Hill,
                 Webster County, Nebraska.


      3.   The federal tax liens shall be foreclosed and enforced against
           the above-described property, and the property shall be sold,
     free and clear of all rights, titles, claims, and interests of the
     parties to this action, with no right of redemption.


4.   After the property has been sold pursuant to any foreclosure
     sale in this action, the proceeds from the sale shall be
     distributed first to the costs of the sale; second to the United
     States to pay the federal income tax liabilities of Clayton C.
     and Leona J. Heinrich for tax years 2007-2009 that underlay
     the federal tax liens; and next, if any proceeds remain, in
     equal shares to LaRae Schunk, Ronald Heinrich, Taren
     Hoffman, Clayton Heinrich, and Tamera Pickel.


5.   A separate judgment will be entered.


Dated this 6th day of February, 2019.


                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge




                                -2-
